                  Case 21-10023-JTD          Doc 321-1        Filed 08/31/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    WARDMAN HOTEL OWNER, L.L.C., 1                       )     Case No. 21-10023 (JTD)
                                                         )
                             Debtor.                     )
                                                         )

                                                                              Hearing Date: to be determined
                                 Objection Deadline: September 15, 2021 at 4:00 p.m. (prevailing Eastern time)


          NOTICE OF DEBTOR’S MOTION TO APPROVE COMPROMISE AND
        SETTLEMENT OF CLAIMS AND CAUSES OF ACTION BY AND BETWEEN
           THE DEBTOR, MARRIOTT HOTEL SERVICES, INC., PACIFIC LIFE
             INSURANCE COMPANY AND PL WARMAN MEMBER, LLC

TO:          (a) the Office of the United States Trustee; (b) counsel to the Prepetition Secured Party and
             the DIP Lender; (c) the Debtor’s largest unsecured creditors; and (d) any party that has
             requested notice pursuant to Bankruptcy Rule 2002.

                    PLEASE TAKE NOTICE THAT on August 31, 2021, the above-captioned

debtor and debtor in possession (the “Debtor”) filed the Debtor’s Motion to Approve

Compromise and Settlement of Claims and Causes of Action By and Between the Debtor,

Marriott Hotel Services, Inc., Pacific Life Insurance Company and PL Warman Member, LLC

(the “Motion”) with the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion is

attached hereto.

                    PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of an order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before September 15, 2021 at 4:00 p.m. prevailing Eastern time.


1
        The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address
is 5996 Mitchell Road, #16, Atlanta, GA 30328.


DOCS_DE:235844.1 92203/001
               Case 21-10023-JTD      Doc 321-1      Filed 08/31/21     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Debtor, Pachulski Stang

Ziehl & Jones LLP (Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com));

(ii) counsel to the DIP Lender, (x) Alston & Bird LLP (Attn: David Wender, Esq.

(david.wender@alston.com), Grant Stein, Esq. (grant.stein@alston.com)) and (y) Klehr

Harrison Harvey Branzburg LLP (Attn: Dominic E. Pacitti, Esq. (dpacitti@klehr.com)); and

(iii) the Office of The United States Trustee (Attn: Linda J. Casey, Esq.

(linda.casey@usdoj.gov)).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

DEMANDED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON A DATE AND TIME TO

BE DETERMINED BEFORE THE HONORABLE JOHN T. DORSEY, UNITED STATES

BANKRUPTCY COURT JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR

THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR, COURTROOM

NO. 5, WILMINGTON, DELAWARE 19801.




                                                2
DOCS_DE:235844.1 92203/001
               Case 21-10023-JTD   Doc 321-1    Filed 08/31/21    Page 3 of 3




 Dated: August 31, 2021                        PACHULSKI STANG ZIEHL & JONES LLP


                                                 /s/ Timothy P. Cairns
                                               Laura Davis Jones (DE Bar No. 2436)
                                               David M. Bertenthal (CA Bar No. 167624)
                                               Timothy P. Cairns (DE Bar No. 4228)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, Delaware 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: ljones@pszjlaw.com
                                                       dbertenthal@pszjlaw.com
                                                       tcairns@pszjlaw.com

                                               Counsel to the Debtor and Debtor in Possession




                                          3
DOCS_DE:235844.1 92203/001
